Ellerin, J.
(dissenting). We agree with the majority that this matter, involving questions of statutory construction and possible Federal preemption, should be disposed of, on the merits, by way of an expedited appeal. However, contrary to the position taken by the majority, we would not stay the temporary restraining order issued by the trial court since we find that a sufficient showing was made of the employment of strikebreakers and acts of violence to warrant the issuance of *171the temporary order prohibiting the defendants from engaging in the unlawful conduct proscribed by Administrative Code of the City of New York §22-502. The procedural deficiencies, under Labor Law § 807, so heavily relied upon by the majority, have been held not to be jurisdictional (see, Kay-Fries, Inc. v Martino, 73 AD2d 342, 350, appeal dismissed 50 NY2d 1056) nor to be dispositive in considering the viability of a preliminary injunction, in distinction to the ultimate resolution of the party’s entitlement to such relief on the merits (Jou-Jou Designs v International Ladies’ Garment Workers’ Union, 94 AD2d 395, 401, affd 60 NY2d 1011). In view of the fact that the volatility of the situation has not abated since the denial of an interim stay of the prior temporary restraining order on March 12, 1990, the instant restraining order should continue in effect until resolution of the expedited appeal.
Kupferman, J. P., and Smith, J., concur with Wallach, J.; Ross and Ellerin, JJ., dissent in an opinion by Ellerin, J.
Stay granted, the appeal to be perfected for hearing on June 6, 1990, as indicated.